United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 97-4146WA
                                   _____________

Dennis Joslin,                            *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Scott-Kinnear, Inc.; Cago, Inc.,          *       [UNPUBLISHED]
                                          *
                    Appellees.            *
                                    _____________

                             Submitted: April 13, 1998
                                 Filed: April 22, 1998
                                  _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

       Dennis Joslin appeals the district court's adverse grant of summary judgment
holding that the renewal promissory note Joslin sues on is not secured by a mortgage
on real estate located in Logan County, Arkansas. Having reviewed the record and the
parties' submissions, we agree with the district court's analysis and conclude that an
extensive discussion is not warranted. We thus affirm on the basis of the district court's
well-reasoned opinion. See 8th Cir. R. 47B.



      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-